                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

MARCUS LOCKHART                                                            PLAINTIFF

v.                        CASE NO. 3:19-CV-00019 BSM

K. BOWERS                                                                 DEFENDANT

                                        ORDER

      After de novo review of the record, including Marcus Lockhart’s objections, the

recommended disposition [Doc. No. 21] is adopted, Bowers’s motion for summary judgment

[Doc. No. 13] is granted, and Lockhart’s claims are dismissed without prejudice.

      IT IS SO ORDERED this 20th day of August 2019.


                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
